DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is objected to as being insufficiently descriptive.  For search and research purposes, the title of an invention should be indicative of its inventive concept.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested:   NON-RECTANGULAR DISPLAY APPARATUS WITH DATA LINES THAT CHANGE DIRECTION.

Specification
The abstract of the disclosure is objected to because it appears to be directed to a different invention than that which is claimed.  Correction is required.  Please do not amend by simply restating claim 1 verbatim.
The specification of the disclosure is objected to because in paragraph 1, lines 1&2 should be amended to reflect that parent application 16/111,552 is no longer pending and has in fact issued as U.S. Patent 10,748,469.
Also please amend paragraphs 57, 60 & 98 as indicated below:

58) The data driver 130 may be embodied 

60) The display apparatus 100 may include include[[s]] a timing controller that provides a gate control signal to the gate driver 120 and a data control signal and image signals to the data driver 130. The timing controller may be mounted, for example, on a printed circuit board and connected to the flexible circuit board 140. The gate driver 120 generates gate signals based on the gate control signal. The data driver 130 generates data voltages corresponding to the image signals based on the data control signal.

98) The bent data lines BDL in first areas A1 successively extend from the second direction DR2 to the first direction DR1, while increasing in order of the bent data lines BDL from the first bent data line BDL1. Also, the bent data lines BDL in the first areas A1 successively extend from the second direction DR2 to the first direction DR1, while decreasing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 & 19-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 recites the limitation "the data lines between pixels arranged in a first row to an e-th row" in line 7.  The way the claim is drafted it appears that each data line between pixels arranged in a first row to an e-th row comprises a row data line, when, according to figure 4A, only 

wherein certain data lines between pixels arranged in a first row to an e-th row comprise[[s]]: 

Claims 2-6 & 19-23 are rejected under this section due their dependence from rejected claim 1; no further recited limitation appears to cure the issue.

Allowable Subject Matter
Claims 7 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art is silent regarding a display apparatus with straight and bent data lines as recited in claim 7.  The closest prior art is Lee (U.S. Patent 9,837,038 B2) who discloses Display Panel.  Lee teaches using demultiplexers to reduce the number of data lines in a circular display device.  Lee is silent regarding data lines that are routed in between pixels in different directions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURENCE J LEE/Primary Examiner, Art Unit 2624